Title: To Thomas Jefferson from Nancy Ray, 23 February 1807
From: Ray, Nancy
To: Jefferson, Thomas


                        
                            
                                your Excellency
                            
                            Fabuary 23th day 1807
                        
                        Will Pleas to Let my unhappy Situation apolligise for my being so troblesom in calling so often—war it
                            possable that I could explain my preasant situation to your Excellency I think it would opperate Much in my favour—but
                            that is imposable for me to Do—A Midst all my Colamites I have bin hear upwards of ten months in a state of susspence—Hopeing from time to time of being releaved—Permit me to Humbly beg and in Treat your Excellency—to once more Restore
                            the Husband and father to the destrest wife—and the Despreed little Children that we have left behind us—your Excellency
                            is all thats able in this life to grant me that Request—which I hope and trust if is granted that—your Excellency—Never
                            will have Caus to regreat it—by the futer Conduct of those hoom you releace—
                  Most Respectfully For
                        
                            Nancy Ray
                            
                        
                    